476 F.2d 1288
Harrison VIGER, Plaintiff-Appellee,v.GEOPHYSICAL SERVICES, INC., et al., Defendants-Appellants,Hanover Insurance Company et al., Defendants-Appellees.
No. 72-3594 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
April 19, 1973.Rehearing and Rehearing En Banc Denied June 12, 1973.

Boris F. Navratil, Baton Rouge, La., for defendants-appellants.
W. Garney Griggs, Houston, Tex., for appellees.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
We are not persuaded that in this seaman's suit for damages, maintenance and cure the district court's findings of fact are clearly erroneous.  Nor do we perceive any error in the legal principles applied by the district court which led to the conclusion of liability on the part of Continental Insurance Company as insurer of the time charterer Geophysical Services, Inc. We therefore approve and adopt the opinion of the district court, D.C., 338 F.Supp. 808.1


2
Affirmed.



a
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 We are not called upon to consider the impact of the Oceanographic Research Vessels Law, 46 U.S.C.A. Sec. 441 et seq., because it was neither raised nor considered by the district court